Citation Nr: 1611587	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  03-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in August 2002 and October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO).  The 2002 rating decision denied, in pertinent part, service connection for a bilateral knee disorder; and the 2005 rating decision denied, in pertinent part, entitlement to TDIU.

In August 2008 the Veteran testified before a Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is of record.

In January 2009, July 2010, July 2012, April 2013, and July 2013 the Board remanded the issues on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated before, in August 2008 the Veteran testified at a Travel Board hearing regarding the issues on appeal.  In a letter dated in May 2012 the Board notified the Veteran that the judge that had presided over his August 2008 hearing was no longer with the Board, and offered the Veteran an opportunity for a new hearing.   In correspondence dated in May 2012, the Veteran requested a new Travel Board hearing.  Unfortunately, that hearing was never scheduled.

In February 2015 (via a new Form 9) the Veteran reiterated his desire for another Board hearing, this time by videoconference.

As the Veteran's request for a new Board hearing was made prior to issuance of      a Board decision, and as it has not been withdrawn, the case is remanded for scheduling of the hearing..  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

